Per Curiam.
The relator being the owner of a plot of ground, with a frontage of seventy-five feet on both Columbia avenue and Gumbermede road, in the borough of Eort Lee, the western side of the lot being one hundred and twenty-two feet and seven inches in length, and the eastern side of the lot one hundred and sixty-two feet and one inch in length, by reason of the triangular shape of the lot, and the relator being desirous to have erected on the plot of ground in question a forty-family four-story brick apartment house, had plans and specifications prepared for the erection of the structure, which plans and specifications were approved by the state tenement house supervision. Subsequently she made an application to the building inspector of the borough for a permit to erect the apartment house, accompanying such application with the approved plans and the necessary fee.
The building inspector did not deny the application, but, instead, referred it for instructions to the mayor and council of the borough of Eort Lee, which municipal body denied the permit.
*568The proposed structure apparently, from the evidence, was designed to be erected in a district zoned against the erection of apartment houses.
The point made in relator’s brief is that the provisions of the zoning ordinance preventing the erection of the relator’s proposed building are unlawful and unreasonable.
The questions raised in the brief of counsel for relator were fully considered in Koplin v. Village of South Orange, 6 N. J. Mis. R. 489, and that case is controlling here, and leads us to deny the application for the writ, but without costs.
Permission is given to enter a rule allowing and directing the molding of the pleadings for the purpose of review, if a review is desired by the relator.